DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mental process) without significantly more. Claim 1 recites:
A method of augmenting reality of an image, the method comprising: (augmented reality is a technical field to which the claims are generally linked)
providing a lenticular lens for viewing an image; (generally linking the claims to the technical field of lenticular image arrays)
providing at least two fiducial markers in the image; (fiducial markers are a concept where properties are ascribed to imagery, a person can mentally note that image these properties about an image)
detecting, with a first sensor located at a first distance from the image, a first fiducial marker, (a person can observe the first fiducial marker and make a note on paper regarding its appearance after evaluating it)
detecting, with a second sensor located at a second distance from the image, a second fiducial marker, (as above, a person can mentally observe and evaluate the image to perform this step)
wherein the detection of the each of the first and the second fiducial markers triggers a computing process; (absent the computing process which is a generic computer component, a person can perform a task upon seeing the two fiducial markers via observation)
wherein the second distance is closer to the image than the first distance, and (a person can mentally evaluate distances to the fiducial markers and record them on paper)
wherein the second fiducial marker is capable of being detected by the second sensor from the second distance, but not from the first distance. (this is an innate property of lenticular array images, a person observing would see the appropriate images falling with the scope of this with a lenticular image visible).
This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements – using generic computer components and generally linking the claims to the technical field of lenticular array images.  The generic computer components are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component.  Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h), does not provide a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer components amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The same is true with the general linking to lenticular array images. The claim is not patent eligible.
Claims 2-4 recite further details of the lenticular image, but this remains generally linking the claimed features to a technical field (lenticular array images).
Claim 5 recites generic computer implementation features with a computer performs the generic computer task of retrieving data.
Claims 6 and 7 recite features generally linking the claims to the technical field of augmented reality using the generic computer component of a display.
Claim 8 falls within the scope of mental processes.
Claim 9 falls within the scope of using generic computer components to carry out the generic computer task of storing data.
Claims 10-14 fall within the scope of mental processes.
Claims 15-19 recites features generally linking the claims further to lenticular array images, by specifying various locations where a lenticular image can be placed.
Claim 20 is substantially similar to claim 1 and is rejected under the same grounds.

Conclusion
While there are references that disclose using lenticular images as fiducial markers, none of them are valid prior art in view of the instant application’s priority date (most such references being published circa 2015 or later, vs. the priority date of 2011 in the instant application).  Examiner notes that the use of lenticular images as fiducial markers was the feature that caused the parent applications of this continuation to be held allowable over the art.  The claims distinguish over the prior art, but reasons for indicating allowable matter are being held in abeyance until the 35 USC 101 rejections are resolved.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bar Yona (20070196153 A1) discusses using fiducial markers to align lenticular images during construction, but does not actually use the lenticular image itself as a fidicial marker.
Napoli (Napoli, J., Dey, S. R., Stutsman, S., Cossairt, O. S., Purtell II, T. J., Hill, S. L., & Favalora, G. E. (2008, March). Imaging artifact precompensation for spatially multiplexed 3-D displays. In Stereoscopic Displays and Applications XIX (Vol. 6803, pp. 33-44). SPIE.) discusses displaying multiplexed images, and uses software to "detect fiducial markers at the corners of the frame of our display".  While the display is multiplexed via lenticular arrays, the fiducials markers are not actually the lenticular image, rather the non-lenticular fiducials are again being used to align the system to focus on the lenticular images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/              Primary Examiner, Art Unit 2147